DECISION
Plaintiff filed an appeal in this court March 10, 2010, challenging Defendant's Notice of Deficiency Assessments (assessments) for tax years 2006, 2007, and 2008. Those assessments denied Plaintiff's head of household filing status and disallowed his four dependent exemptions. The dependents live in Mexico and are not part of Plaintiff's household. Nor are they his mother or father. Defendant requested additional information in order to establish whether Plaintiff provided more than one-half of the support for the claimed dependents.
After an initial proceeding in June 2010, Plaintiff was given time to establish the amount of support he provided and the costs of maintaining the home in Mexico where the dependents live. Plaintiff acknowledged at the September 28, 2010, follow-up court proceeding (held by telephone) that he could not establish that he in fact provided more than one-half of the support of the claimed dependents.
The Internal Revenue Code requires that a taxpayer claiming dependents provide over one-half of their support. Seegenerally Internal Revenue Code (IRC) § 152(d)(1)(C) (limiting the IRC section 151 personal exemption deduction to qualifying relatives "with respect to whom the taxpayer provides over one-half of the individual's support for the calendar year * * *"). The same rule applies to head of household filing status. Hill v.Commissioner, TC Summ Op 2009-188, *Page 2 
WL 4723324 at *3 (Dec 10, 2009) (stating that "[t]he taxpayer is considered as maintaining a household only if the taxpayer furnishes over one-half of the cost of maintaining the household"). Seealso James E. Maule, Income Tax Liability: Concepts andCalculation, 507-2d Tax Mgmt. (BNA) U.S. Income, at A-52(4) (2009) (stating that the fourth of the five requirements "is satisfied if the individual furnishes more than one-half of the cost of maintaining the household during the tax year"; citing IRC § 2(b)(1) (other citations omitted)).
Because Plaintiff is unable to prove that he provided over one-half of the support of his claimed dependents for the years at issue (2006, 2007, and 2008), Plaintiff's appeal fails under ORS 305.4271 (requiring that the party seeking affirmative relief must provide a "preponderance of the evidence * * * to sustain the burden of proof.") Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is denied.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon October 12, 2010. The Court filed and entered this documenton October 12, 2010.
1 All references to the Oregon Revised Statutes (ORS) are to 2009.